ROBERT C. LASKOWSKI Attorney at Law 520 S.W. Yamhill Suite 600 Portland, Oregon 97204-1329 Telephone Facsimile (503) 241-0780 (503) 227-2980 e-mail: roblaw@hevanet.com December 18, 2007 Angela McHale Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Encompass Holdings, Inc. Preliminary Proxy Statement on Schedule 14C Registration No. 333-82608 Filed December 7, 2007 Dear Ms. McHale: This office is corporate counsel to the referenced registrant and in confirmation of our telephone conversation of today, we are responding to your comment letter of December 18, 2007. As a result of the voluntary resignations of the directors referred to in the Preliminary Information Statement, the special meeting of shareholders described therein has been cancelled and accordingly, the Information Statement is hereby withdrawn.In addition, the proposed amendments to the registrant’s Bylaws will be adopted by the remaining directors in due course. The registrant has fileda report on Item 5.02 of Form 8K for the resignations in question and will file report on Item 5.03 for any amendments to the Bylaws. Should you require any further information, please contact this office. Very truly yours, /s/ ROBERT C. LASKOWSKI Robert C. Laskowski /rcl
